UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                      No. 94-20895
                                    Summary Calendar



LES L. FOUTCH,
                                                                        Plaintiff-Appellant,

                                           versus

LIBERTY MUTUAL FIRE INSURANCE
COMPANY, ET AL.,
                                                                        Defendants,

LIBERTY MUTUAL FIRE INSURANCE
COMPANY,
                                                                       Defendant-Appellee.



                       Appeal from the United States District Court
                           For the Southern District of Texas
                                    (CA H 93-1979)


                                      March 26, 1996


Before POLITZ, Chief Judge, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*


   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
      Les L. Foutch appeals the judgment after a bench trial rejecting his claims against

Liberty Mutual Insurance Company for breaching its contract with Star of Hope, Foutch’s

employer, which, according to Foutch, makes the insurer liable for both compensatory and

punitive damages. On the facts as found, and the authorities cited and analysis made by the

district court in its thorough and comprehensive Memorandum Opinion rendered on

October 27, 1994 and entered October 31, 1994, the judgment appealed is AFFIRMED.




47.5.4.
                                            2